Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 1 of 35 PageID #: 2508




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  TED KAMEL,                                     §
                                                 §
          Plaintiff/Counter-Defendant            §
                                                 §
  vs.                                            §          NO. 6:18-CV-00422-JDK-KNM
                                                 §
  AVENU INSIGHTS & ANALYTICS,                    §
  LLC,                                           §
                                                 §
          Defendant/Counter-Plaintiff.
                                                 §
                                                 §

       DEFENDANT/COUNTER-PLAINTIFF AVENU INSIGHTS & ANALYTICS, LLC’S
                 REPLY TO PLAINTIFF TED KAMEL’S RESPONSE
                    TO DEFENDANT’S MOTION TO COMPEL

          Defendant/Counter-Plaintiff Avenu Insights & Analytics, LLC (“Avenu”) files the

  following Reply to Plaintiff Ted Kamel’s Response to Defendant’s Motion to Compel and would

  state as follows:

  I.      INTRODUCTION

          The undisputed facts at issue show Plaintiff’s pattern of non-compliance with the Docket

  Control Order and/or regular discovery practices. Contrary to Plaintiff’s argument, Avenu has

  sought very specific items in its Motion to Compel. Specifically, Avenu seeks the following

  documents:

          •      All communications including, but not limited to text messages and
                 emails, sent by and between Kamel and Richard Fletcher, Vice President,
                 Sales Tax Assurance (“STA”), a direct competitor of Avenu and any other
                 representatives at Sales Tax Assurance including, but not limited to, Andy
                 Nickerson.
          •      All communications including, but not limited to text messages and
                 emails, sent by and between Kamel and Jason Perry, President, Azavar, a
                 direct competitor of Avenu.

          Avenu made the request for this electronically stored information in Request for

  DEFENDANT/COUNTER-PLAINTIFF AVENU INSIGHTS &
  ANALYTICS, LLC REPLY TO PLATINIFF TED KAMEL’S RESPONSE
  TO DEFENDANT’S MOTION TO COMPEL                                                        PAGE 1
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 2 of 35 PageID #: 2509




  Production Nos. 5 and 6 of Avenu’s Second Request for Production. 1 In response, Plaintiff

  agreed to produce certain emails exchanged by and between Kamel and Fletcher but has failed to

  produce any additional electronic communications with Andy Nickerson. Plaintiff also failed to

  produce any text messages exchanged by and between Plaintiff and Fletcher in response to the

  Second Request for Production, even lying about their existence during a deposition. [Dep. of

  Kamel, 251: 19-22]. Avenu eventually retrieved these text messages but only after serving third-

  party discovery on STA. Regarding electronic communications with Perry, Plaintiff has stated

  “Plaintiff will not be producing any documents responsive to this request.” [Resp. to Rog., p. 5].

          Avenu also seeks access to Kamel’s personal computer that currently contains

  information related to a list that contains Avenu’s confidential information for purposes of

  conducting a forensic examination.            Interest in this forensic examination began following

  testimony by Kamel that his intern, Michael Cordaro, had twice created a list containing

  confidential contact information for Avenu clients (“Avenu Confidential Client List”) before

  creating a second new list with incredibly similar information two months later on Kamel’s

  personal computer. [Dep. of Kamel, pp. 199-201:8-12]. This interest became all the more

  piqued after discovering that Cordaro reviewed the same list on Kamel’s personal computer in

  anticipation of his deposition in this action [Dep of Cordaro, p. 29: 9-15] using cities identified

  on the Avenu’s confidential SalesForce database and some Google searches that are undoubtedly

  contained as part of the metadata on the identified computer. [Id., p. 75:10-76:13]. Cordaro

  further admitted, however, during his deposition that he did not remember creating a second

  version of the list. [Id. at p. 28: 9-17].

          Believing a forensic examination of Kamel’s computer to be the only way to verify one

  1
   A true and correct copy of these Requests for Production, Deposition Transcript Excerpts, communications by and
  between counsel and other documents have been attached as exhibits to the unsworn declaration of Mark A. Flores
  which is attached to this Reply as Exhibit A.

  DEFENDANT/COUNTER-PLAINTIFF AVENU INSIGHTS &
  ANALYTICS, LLC REPLY TO PLATINIFF TED KAMEL’S RESPONSE
  TO DEFENDANT’S MOTION TO COMPEL                                                                       PAGE 2
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 3 of 35 PageID #: 2510




  of the key claims and/or defenses in this action regarding the alleged creation of two lists

  containing Avenu’s confidential information, counsel for Avenu requested the opportunity to

  make a forensic image of Kamel’s cell phone and “the computer on which Mr. Cordero twice

  created the lists of contacts that was sent to and from [Kamel’s] personal email address and his

  Avenu email account and to and from his personal email address and his ATA email account” on

  October 31, 2019. Counsel for Avenu followed up again on November 5, 2019, November 7,

  2019, and November 11, 2019 seeking a response to Avenu’s request to conduct a forensic

  examination of the personal computer in question as well as the cell phone, to the extent it still

  existed. Avenu, therefore, has chosen to raise this issue with the Court as contemplated in this

  Court’s Discovery Order of February 27, 2019 [DE No. 26] via this Motion to Compel.

  II.    ARGUMENTS

         A.      Avenu is not seeking to conduct a fishing expedition.

         Avenu stands ready to engage Plaintiff regarding the parameters that the parties would

  engage in a forensic examination of Kamel’s personal computer as well as other mechanisms by

  which the parties could engage in this important discovery while protecting Kamel’s privacy.

  That said, Kamel’s testimony regarding the two time creation of the list in question on his

  computer and Cordaro’s contradictory testimony has opened the door to an examination of this

  computer for not only the list but other materials that might contain the confidential information,

  like the listing of clients obtained from SalesForce, and web search histories. .

         The case cited by Kamel expressly recognized “courts have permitted restrained and

  orderly computer forensic examinations where the moving party has demonstrated that its

  opponent has defaulted in its discovery obligations by unwillingness or failure to produce

  relevant information by more conventional means.” Areizaga v. ADW Corp., 3:14-CV-2899-B,

  2016 WL 9526396, at *3 (N.D. Tex. Aug. 1, 2016) (citation omitted). In this instance, there

  DEFENDANT/COUNTER-PLAINTIFF AVENU INSIGHTS &
  ANALYTICS, LLC REPLY TO PLATINIFF TED KAMEL’S RESPONSE
  TO DEFENDANT’S MOTION TO COMPEL                                                           PAGE 3
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 4 of 35 PageID #: 2511




  have been multiple instances of failures to produce information related to the claims or defenses

  in this action and contradictory testimony that support the need for this forensic examination.

         Most notably, Plaintiff testified that he did not remember “ever texting Richard

  [Fletcher]” despite the fact that more than thirty-five (35) pages of text messages were produced

  by Fletcher in response to third-party discovery initiated only after Avenu was forced to take his

  deposition to determine the scope of Plaintiff and Fletcher’s relationship. Counsel for Plaintiff

  has stated there are no back-ups of the information on his cell phone located in the cloud or any

  other computer. More recently, in an attempt to find the last known contact information for

  Tony Campisi, Kamel’s former co-worker at his new position and a potential witness believed to

  have relevant information, counsel for Plaintiff has simply stated his client has no idea how to

  contact him despite Avenu’s request that he check his cell phone records for possible numbers.

         Plaintiff’s attempt to confuse this issue by bringing up a Dropbox account that Avenu had

  no role in creating is both misleading and irrelevant.       First and foremost, Avenu has no

  knowledge of the password or the origin of this account in the same way it does not know how to

  access the Live Nation Account that sent email messages to Plaintiff’s MuniServices email

  account. [AVENU (KAMEL) 000589-90]. Secondly, Plaintiff has not brought a motion on this

  issue. This Court should grant Avenu’s Motion to Compel.

         B.      This Court should consider sanctions against Plaintiff.

         This Court should also refuse to entertain Plaintiff’s attempt to parse language in order to

  avoid sanctions for his misconduct. The deposition testimony in full stated:

         Q. Do you recall ever texting Richard [Fletcher]?
         A. No.
         Q. Did he ever text you?
         A. I don’t remember.

  [Dep. of Kamel, pp. 251: 19-22] (emphasis added). It seems highly incredible to believe that


  DEFENDANT/COUNTER-PLAINTIFF AVENU INSIGHTS &
  ANALYTICS, LLC REPLY TO PLATINIFF TED KAMEL’S RESPONSE
  TO DEFENDANT’S MOTION TO COMPEL                                                           PAGE 4
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 5 of 35 PageID #: 2512




  Plaintiff would not recall “ever texting” Fletcher given the multiple referrals, pricing

  information, and recruitment information exchanged with Fletcher via text message. It similarly

  seems incredible to believe that he would not remember Fletcher texting him regarding the same.

         Plaintiff correctly states that there is nothing in the record supporting Avenu’s belief

  regarding Kamel’s texting activities other than the messages rightfully produced by a third-party

  following discovery deemed necessary in the face of otherwise incredible statements by Plaintiff.

  While Avenu has not presented evidence that Plaintiff texted clients, it has certainly provided

  evidence that Plaintiff engaged in significant texting activity regarding business as seen in the

  thirty-five (35) pages of text messages turned over in third-party discovery, required following

  Plaintiff’s refusal to testify truthfully regarding his communications with Fletcher. This Court

  should issues sanctions against Plaintiff for this misconduct. Moreover, this Court should refuse

  to issues sanctions against Avenu as it did not file this motion without substantial justification as

  seen in the above-stated facts.

  III.   CONCLUSION

         For the above-stated reasons, this Court should grant Avenu’s Motion to Compel and

  order production of the requested materials and a forensic examination of Plaintiff’s computer.

                                                Respectfully submitted,

                                                        /s/ Michael P. Royal
                                                Michael P. Royal
                                                Texas State Bar No. 00784886
                                                mroyal@littler.com
                                                Mark Flores
                                                Texas State Bar No. 24076385
                                                markflores@littler.com
                                                 LITTLER MENDELSON, P.C.
                                                2001 Ross Avenue
                                                Suite 1500, Lock Box 116
                                                Dallas, TX 75201.2931
                                                ATTORNEYS FOR AVENU                   INSIGHTS      &
                                                ANALYTICS, LLC

  DEFENDANT/COUNTER-PLAINTIFF AVENU INSIGHTS &
  ANALYTICS, LLC REPLY TO PLATINIFF TED KAMEL’S RESPONSE
  TO DEFENDANT’S MOTION TO COMPEL                                                            PAGE 5
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 6 of 35 PageID #: 2513




                                  CERTIFICATE OF SERVICE

          The undersigned counsel certifies that on this, the 13th day of December, 2019, I served
  the foregoing via the cm/ecf system resulting in electronic service on the following counsel of
  record:

           Joseph Pevsner
           Joseph.Pevsner@tklaw.com
           Austin Smith
           Austin.Smith@tklaw.com

                                               /s/ Michael P. Royal
                                               Counsel for Avenu Insights &
                                               Analytics, LLC
  4831-1447-9278.1 099095.1001




  DEFENDANT/COUNTER-PLAINTIFF AVENU INSIGHTS &
  ANALYTICS, LLC REPLY TO PLATINIFF TED KAMEL’S RESPONSE
  TO DEFENDANT’S MOTION TO COMPEL                                                          PAGE 6
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 7 of 35 PageID #: 2514




         EXHIBIT A
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 8 of 35 PageID #: 2515



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION


    TED KAMEL                                          §
                                                       §
                    Plaintiff/Counter-                 §
                    Defendant,                         §
                                                       §
                                                       §
                                                       §       NO. 6:18-cv-00422-RWS-KNM
    v.                                                 §
                                                       §
    AVENU INSIGHTS & ANALYTICS,                        §
    LLC,                                               §
                                                       §
                    Defendant/Counter-                 §
                    Plaintiff.                         §

                       UNSWORN DECLARATION OF MARK A. FLORES

           Pursuant to 28 U.S.C. § 1746, I declare in this Unsworn Declaration of Mark A. Flores

   ("Declaration") the following to be true and correct under penalty of perjury:

           1.      I am an adult over the age of 18 years old, and I have personal knowledge of the

   information contained in this Declaration. I am signing this Declaration freely, without any threat

   of punishment or promise of reward.

           2.      I have personal knowledge of all facts stated herein and am competent to testify as ·

   to all facts stated herein as being true and correct.

           3.     I am an attorney at the law firm of Littler Mendelson, P.C.             I represent

   Defendant/Counter-Plaintiff Avenu Insights & Analytics, LLC in the above-styled action. I am

   familiar with the discovery proceedings in this action.

           4.      Attached hereto as Exhibit 1 to this Declaration is Karnel's Response to Second

   Request for Production.




   UNSWORN DECLARATION OF MARK A. FLORES                                                     PAGE 1
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 9 of 35 PageID #: 2516



             5.       Attached hereto as Exhibit 2 to this Declaration are true and correct copies of

   excerpts of the transcript of the deposition of Ted Kamel, Plaintiff/Counter-Defendant in this ·

   action.

             6.       Attached hereto as Exhibit 3 to this Declaration are true and correct copies of

   excerpts of the transcript of the deposition of Michael Cordaro.

             8.       Attached hereto as Exhibit 5 to this Declaration are true and correct copies of

   documents produced in response to written discovery and general discovery obligations by A venu,

   Defendant/Counter-Plaintiff in this action.

             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

   and correct.

             Executed on December 13, 2019


                                                   Mark A. Flores
   4849-6108-2285.l 099095.1001




   UNSWORN DECLARATION OF MARK A. FLORES                                                        PAGE2
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 10 of 35 PageID #: 2517




   
   




            
   
       (;+,%,7$
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 11 of 35 PageID #: 2518




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

    TED KAMEL,                       §
                                     §
        Plaintiff,                   §
                                     §
    v.                               §                      NO. 6:18-cv-00422-JDK-KNM
                                     §
    AVENU INSIGHTS & ANALYTICS, LLC, §
                                     §
        Defendant.
                                     §


             PLAINTIFF TED KAMEL’S OBJECTIONS AND RESPONSES
      TO DEFENDANT’S SECOND REQUEST FOR PRODUCTION OF DOCUMENTS


   TO:    Defendant Avenu Insights & Analytics, LLC, by and through its attorneys of record,
          Michael Royal and Mark Flores, Littler Mendelson, P.C., 2001 Ross Avenue, Suite 1500,
          Dallas, Texas 75201

         Plaintiff Ted Kamel (“Plaintiff” or “Kamel”) serves the following objections and responses

   to Defendant’s Second Set of Requests for Production. Please see documents produced as

   KAMEL000097-001132.

                                              Respectfully submitted,

                                              By: /s/ Austin Smith
                                              Joseph Pevsner
                                              State Bar No. 15874500
                                              Joseph.Pevsner@tklaw.com

                                              Austin Smith
                                              State Bar No. 24102506
                                              Austin.Smith@tklaw.com
                                              THOMPSON & KNIGHT, LLP
                                              One Arts Plaza
                                              1722 Routh Street, Suite 1500
                                              Dallas, Texas 75201
                                              Tel. (214) 969-1700
                                              Fax (214) 969-1751
                                              ATTORNEYS FOR PLAINTIFF TED KAMEL


   PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S SECOND REQUEST FOR
   PRODUCTION OF DOCUMENTS – Page 1
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 12 of 35 PageID #: 2519




                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that they caused a true and correct copy of the foregoing

   to be served on the following counsel of record via email on October 9, 2019:

                 Michael P. Royal
                 Mark Flores
                 Littler Mendelson, P.C.
                 2001 Ross Avenue
                 Suite 1500, LB 116
                 Dallas, Texas 75201-2931



                                               /s/ Austin Smith
                                               Austin Smith




   PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S SECOND REQUEST FOR
   PRODUCTION OF DOCUMENTS – Page 2
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 13 of 35 PageID #: 2520




                       PRELIMINARY STATEMENTS AND OBJECTIONS

   1. Plaintiff objects to Defendant’s definitions, instructions, and requests to the extent they purport
      to impose obligations on Plaintiff in excess of its discovery obligations under the Federal Rules
      of Civil Procedure. Plaintiff will respond to each request in accordance with the applicable
      rules, using the common meaning and normal usage of words and phrases.

   2. Plaintiff objects to Defendant’s definitions, instructions, and requests to the extent they seek
      to require Plaintiff to produce documents not within its possession, custody, or control.

   3. Plaintiff objects to these requests to the extent they seek documents that are available from
      public sources or third parties or are otherwise equally available to Defendant.

   4. For some of these requests, Plaintiff will agree to produce relevant, responsive, non-privileged
      documents located after a reasonably diligent search. Such an answer is not a representation
      that any such documents exist, only that Plaintiff agrees that if after a reasonably diligent search
      any such documents are located, Plaintiff will produce them.

   5. Plaintiff does not concede that any of its responses are or will be admissible evidence during
      litigation of this matter, and Plaintiff does not waive any objection, whether or not asserted
      herein, to the use of any such response at trial.




   PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S SECOND REQUEST FOR
   PRODUCTION OF DOCUMENTS – Page 3
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 14 of 35 PageID #: 2521




                      REQUESTS FOR PRODUCTION OF DOCUMENTS

   REQUEST FOR PRODUCTION NO. 1: Produce any and all documents, electronically
   stored information, and tangible things that you have in your possession, custody, or control, which
   were sent from your email address (tedkamel@msn.com) to the email address assigned to you by
   Avenu and/or MuniServices from March 29, 2017 to the present.

   RESPONSE:

   Plaintiff objects to this request as seeking documents that are neither relevant nor reasonably
   calculated to lead to the discovery of admissible evidence. Plaintiff further objects because this
   request is overbroad and unduly burdensome because it is unlimited as to scope and seeks
   documents that are in the possession of Defendant.

   Subject to and without waiving these objections or assertion of privilege, Plaintiff will produce
   any responsive documents and directs Defendant to documents previously produced.

   REQUEST FOR PRODUCTION NO. 2:                     Produce any and all documents, electronically
   stored information, and tangible things that you have in your possession, custody, or control, which
   were sent from an email address assigned to you by Avenu and/or MuniServices to your email
   address tedkamel@msn.com or any other email addresses controlled or utilized by you. This
   includes, but is not limited to, Word documents, PowerPoint presentations, pdf copies of
   documents and other materials.

   RESPONSE:

   Plaintiff objects to this request as overly broad and as seeking documents that are neither relevant
   nor reasonably calculated to lead to the discovery of admissible evidence.

   Subject to and without waiving these objections or assertion of privilege, Plaintiff will produce
   any responsive documents and directs Defendant to documents previously produced.

   REQUEST FOR PRODUCTION NO. 3: Produce any and all documents, electronically
   stored information, and tangible things that you have in your possession, custody, or control, which
   relate to any and all prospect lists created while working with Avenu prior to the termination of
   your employment with Avenu on March 29, 2018 to which you have access as of this date. This
   includes all prospect lists available for access on the computing devices identified in your response
   to Interrogatory No. 8 of Avenu's First Set of Interrogatories and/or available through archived
   emails at your tedkamel@msn.com account.

   RESPONSE:

   Plaintiff objects to this request as seeking documents that are neither relevant nor reasonably
   calculated to lead to the discovery of admissible evidence. Plaintiff further objects because this
   request is overbroad and unduly burdensome because it is unlimited as to scope and seeks
   documents that are in the possession of Defendant.



   PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S SECOND REQUEST FOR
   PRODUCTION OF DOCUMENTS – Page 4
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 15 of 35 PageID #: 2522




   Subject to and without waiving these objections or assertion of privilege, Plaintiff will produce
   any responsive documents and directs Defendant to documents previously produced.

   REQUEST FOR PRODUCTION NO. 4: Produce any and all documents, electronically
   stored information, and tangible things that you have in your possession, custody, or control that
   relate to your recruitment and/or eventual employment by STA and/or Azavar Audit Solutions, as
   identified in Kamel000042.

   RESPONSE:

   Plaintiff objects to this request as seeking documents that are neither relevant nor reasonably
   calculated to lead to the discovery of admissible evidence. Plaintiff further objects because this
   request is vague and ambiguous because it is unclear what is being identified in Kamel000042.
   Plaintiff further objects to this request on the ground that the request is invasive of his privacy
   rights and is an impermissible fishing expedition.

   Subject to and without waiving these objections or assertion of privilege, Plaintiff will produce
   any discoverable documents and directs Defendant to documents previously produced.

   REQUEST FOR PRODUCTION NO. 5: Produce any and all documents, electronically
   stored information, and tangible things that you have in your possession, custody, or control that
   relate to any communications by and between you and STA and/or you and Azavar Audit
   Solutions, as identified in Kamel000042.

   RESPONSE:

   Plaintiff objects to this request as seeking documents that are neither relevant nor reasonably
   calculated to lead to the discovery of admissible evidence. Plaintiff further objects because this
   request is vague and ambiguous because it is unclear what is being identified in Kamel000042.
   Plaintiff further objects to this request on the ground that the request is invasive of his privacy
   rights and is an impermissible fishing expedition.

   Subject to and without waiving these objections or assertion of privilege, Plaintiff will produce
   any discoverable documents and directs Defendant to documents previously produced.

   REQUEST FOR PRODUCTION NO. 6 Produce any and all documents, electronically
   stored information, and tangible things that you have in your possession, custody, or control
   that relate to any communications by and between you and Jason Perry, President of Azavar
   Audit Solutions, as identified in KAMEL000044.

   RESPONSE:

   Plaintiff objects to this request as seeking documents that are neither relevant nor reasonably
   calculated to lead to the discovery of admissible evidence. Plaintiff further objects because this
   request is vague and ambiguous because it is unclear what is being identified in Kamel000044.
   Plaintiff further objects to this request on the ground that the request is invasive of his privacy
   rights and is an impermissible fishing expedition.


   PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S SECOND REQUEST FOR
   PRODUCTION OF DOCUMENTS – Page 5
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 16 of 35 PageID #: 2523




   Subject to and without waiving these objections or assertion of privilege, Plaintiff will not be
   producing any documents responsive to this request. Plaintiff will supplement his response as
   required by the Federal Rules.




   PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S SECOND REQUEST FOR
   PRODUCTION OF DOCUMENTS – Page 6
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 17 of 35 PageID #: 2524




     (;+,%,7$
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 18 of 35 PageID #: 2525


   1               IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
   2                         TYLER DIVISION
   3      TED KAMEL,                      )
                                          )
   4                   Plaintiff,         )
                                          ) CIVIL ACTION NO.
   5                   vs.                )
                                          ) 18-CV-00422-JDK-KNM
   6      AVENU INSIGHTS & ANALYTICS, LLC,)
                                          )
   7                   Defendant.         )
          ____________________________________________________
   8
                                ORAL DEPOSITION OF
   9
                                      TED KAMEL
  10
                            OCTOBER 15, 2019
  11      ____________________________________________________
  12
  13                   CONTAINS CONFIDENTIAL TESTIMONY
  14
  15                ORAL DEPOSITION of TED KAMEL, produced as
  16      a witness at the instance of the Defendant, and duly
  17      sworn, was taken in the above-styled and numbered
  18      cause on the 15th of October, 2019, from 9:44 a.m.
  19      to 6:22 p.m., before Karen L. Shelton, RDR/CRR/CSR
  20      in and for the State of Texas, reported by machine
  21      shorthand at the offices of Thompson & Knight, LLP,
  22      1722 Routh Street, Suite 1500, Dallas, Texas,
  23      pursuant to the Federal Rules of Civil Procedure and
  24      any provisions stated on the record or attached
  25      hereto.

                                                                    Page 1

                                  Veritext Legal Solutions
                                       800-336-4000
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 19 of 35 PageID #: 2526


   1                             A P P E A R A N C E S
   2
   3      FOR THE PLAINTIFF:
   4           MR. JOSEPH PEVSNER (Morning session only)
               MR. AUSTIN SMITH
   5           THOMPSON & KNIGHT, LLP
               1722 Routh Street
   6           Suite 1500
               Dallas, Texas 75201
   7           (214) 969-1700
               (214) 969-1751 (fax)
   8           joseph.pevsner@tklaw.com
               austin.smith@tklaw.com
   9
  10      FOR THE DEFENDANT:
  11           MR. MICHAEL P. ROYAL
               MR. MARK A. FLORES (Afternoon session only)
  12           LITTLER MENDELSON, P.C.
               2001 Ross Avenue
  13           Suite 2600
               Dallas, Texas 75201
  14           (214) 880-8100
               (214) 880-0181 (fax)
  15           mroyal@littler.com
               markflores@littler.com
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 2

                                  Veritext Legal Solutions
                                       800-336-4000
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 20 of 35 PageID #: 2527


   1      was another email that was sent close in time in the
   2      same form.     And this one was to a Maria Barrera.               Is
   3      that correct?
   4            A.     Correct.
   5            Q.     And would I be correct in assuming that
   6      she was your contact at Weslaco?
   7            A.     Yes.
   8            Q.     Where did you obtain the email addresses
   9      for these individuals that you utilized in
  10      Exhibit 28 and 29?
  11            A.     Michael on, I believe, April 9th or in
  12      that week created another spreadsheet for me.
  13            Q.     He created another spreadsheet?
  14            A.     Yes.
  15            Q.     And why did he have to create another
  16      spreadsheet?
  17            A.     That's what I asked him.              But he did.   And
  18      the emails that we sent out, he helped me send out
  19      these emails.       He was there at my house until like
  20      10:00 that night.
  21            Q.     Did you send an email out to every client
  22      that you had worked with at Avenu --
  23            A.     No.
  24            Q.     -- of a similar sort?
  25            A.     No.

                                                                   Page 199

                                  Veritext Legal Solutions
                                       800-336-4000
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 21 of 35 PageID #: 2528


   1              Q.   So this -- the one that you closed in the
   2      trunk was your personal phone while you worked at
   3      Avenu?
   4              A.   Correct.
   5              Q.   And did you -- did you conduct any sort of
   6      business communications on that phone while working
   7      at Avenu?
   8              A.   Never.
   9              Q.   What about with regard to working at STA?
  10      I'm assuming you had the phone during that period of
  11      time?
  12              A.   Yes.
  13              Q.   And did you conduct any sort of
  14      communications of a business nature on that
  15      particular phone, the one that got closed in the
  16      trunk, while at STA?
  17              A.   Other than maybe talking to Richard on the
  18      phone, I don't remember.
  19              Q.   Do you recall ever texting Richard?
  20              A.   No.
  21              Q.   Did he ever text you?
  22              A.   I don't remember.
  23              Q.   All right.      Then there's a reference to a
  24      Dell desktop computer.          Is that the personal
  25      computer we've been talking about?

                                                                 Page 251

                                  Veritext Legal Solutions
                                       800-336-4000
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 22 of 35 PageID #: 2529



                         Federal Rules of Civil Procedure

                                         Rule 30



            (e) Review By the Witness; Changes.

            (1) Review; Statement of Changes. On request by the

            deponent or a party before the deposition is

            completed, the deponent must be allowed 30 days

            after being notified by the officer that the

            transcript or recording is available in which:

            (A) to review the transcript or recording; and

            (B) if there are changes in form or substance, to

            sign a statement listing the changes and the

            reasons for making them.

            (2) Changes Indicated in the Officer's Certificate.

            The officer must note in the certificate prescribed

            by Rule 30(f)(1) whether a review was requested

            and, if so, must attach any changes the deponent

            makes during the 30-day period.




            DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

            ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

            THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

            2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

            OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 23 of 35 PageID #: 2530

                      VERITEXT LEGAL SOLUTIONS
            COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

       Veritext Legal Solutions represents that the
       foregoing transcript is a true, correct and complete
       transcript of the colloquies, questions and answers
       as submitted by the court reporter. Veritext Legal
       Solutions further represents that the attached
       exhibits, if any, are true, correct and complete
       documents as submitted by the court reporter and/or
       attorneys in relation to this deposition and that
       the documents were processed in accordance with
       our litigation support and production standards.

       Veritext Legal Solutions is committed to maintaining
       the confidentiality of client and witness information,
       in accordance with the regulations promulgated under
       the Health Insurance Portability and Accountability
       Act (HIPAA), as amended with respect to protected
       health information and the Gramm-Leach-Bliley Act, as
       amended, with respect to Personally Identifiable
       Information (PII). Physical transcripts and exhibits
       are managed under strict facility and personnel access
       controls. Electronic files of documents are stored
       in encrypted form and are transmitted in an encrypted
       fashion to authenticated parties who are permitted to
       access the material. Our data is hosted in a Tier 4
       SSAE 16 certified facility.

       Veritext Legal Solutions complies with all federal and
       State regulations with respect to the provision of
       court reporting services, and maintains its neutrality
       and independence regardless of relationship or the
       financial outcome of any litigation. Veritext requires
       adherence to the foregoing professional and ethical
       standards from all of its subcontractors in their
       independent contractor agreements.

       Inquiries about Veritext Legal Solutions'
       confidentiality and security policies and practices
       should be directed to Veritext's Client Services
       Associates indicated on the cover of this document or
       at www.veritext.com.
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 24 of 35 PageID #: 2531




     (;+,%,7$
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 25 of 35 PageID #: 2532

                      MICHAEL V. CORDARO - 11/20/2019
                                                                               1

   1                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
   2                            TYLER DIVISION
   3    TED KAMEL                        )
                                         )
   4    vs.                              ) CA NO. 6:18-CV-00422-JDK-KNM
                                         )
   5    AVENU INSIGHTS &                 )
        ANALYTICS, LLC.                  )
   6
   7
   8
   9
  10                     ORAL AND VIDEOTAPED DEPOSITION
  11                            MICHAEL V. CORDARO
  12                            NOVEMBER 20, 2019
  13
  14
  15           ORAL DEPOSITION OF MICHAEL V. CORDARO, produced
  16    as a witness at the instance of the Defendant, and duly
  17    sworn, was taken in the above-styled and numbered
  18    cause on the 20th day of November, 2019, from
  19    1:56 p.m. to 4:01 p.m., before Tammy L. Goolsby,
  20    Certified Shorthand Reporter in and for the State of
  21    Texas, reported by computerized stenotype machine at
  22    the Holiday Inn Tyler, 5701 S. Broadway, Tyler,
  23    Texas, pursuant to the Federal Rules of Civil
  24    Procedure and the provisions stated on the record or
  25    attached hereto.       Signature not reserved.



              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                   (877) 790-3376   FAX (877) 790-3377
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 26 of 35 PageID #: 2533

                      MICHAEL V. CORDARO - 11/20/2019
                                                                               2

   1                                  APPEARANCES
   2
        FOR PLAINTIFF:
   3
                      MR. AUSTIN SMITH
   4                  THOMPSON & KNIGHT
                      1722 Routh Street, Suite 1500
   5                  Dallas, Texas 75201
                      austin.smith@tklaw.com
   6
   7
        FOR DEFENDANT:
   8
                      MR. MICHAEL ROYAL
   9                  MR. MARK A. FLORES
                      LITTLER MENDELSON
  10                  2001 Ross Avenue, Suite 1500
                      Dallas, Texas 75201
  11                  markflores@littler.com
  12
  13    ALSO PRESENT:
  14              Keith Mize, Videographer
  15
  16
  17
  18
  19
  20                          REPORTER'S NOTE
  21                Uh-huh = Yes - Affirmative Response
                      Huh-uh = No - Negative Response
  22          Quotation Marks are used for clarity and do not
                    necessarily indicate a direct quote
  23
  24
  25


              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                   (877) 790-3376   FAX (877) 790-3377
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 27 of 35 PageID #: 2534

                      MICHAEL V. CORDARO - 11/20/2019
                                                                              28

   1           Q.     Do you have a copy of any sort of list with
   2    you at this time?
   3           A.     No.
   4           Q.     And -- and so, again, what about -- I'm
   5    assuming that Mr. Smith said something about a second
   6    list.     is that correct?
   7           A.     That there were two lists, yeah.
   8           Q.     And did he tell you anything specifically
   9    about the second list?
  10           A.     Not that I remember.
  11           Q.     And -- and do you recall anything you would
  12    have said about the second list?
  13           A.     It's that I don't remember -- I don't know
  14    about a second list.
  15           Q.     Did you tell him you don't recall having
  16    ever created a second list?
  17           A.     Correct.
  18           Q.     And then you said, also, that you talked
  19    to -- to Mr. Kamel about this situation; is that
  20    correct?
  21           A.     Yeah.
  22           Q.     What -- tell me, when have you talked to
  23    Mr. Kamel about the -- the list?
  24           A.     Over the weekend, I had some questions for
  25    him.    I was wondering what this was going to be about,


              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                   (877) 790-3376   FAX (877) 790-3377
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 28 of 35 PageID #: 2535

                      MICHAEL V. CORDARO - 11/20/2019
                                                                              29

   1    how long it might take.
   2           Q.     And did you meet with him in person, or was
   3    this over the telephone?
   4           A.     In person.
   5           Q.     And -- and how long did you meet with him?
   6           A.     About an hour.
   7           Q.     During that time period, did Mr. Kamel show
   8    you any documents?
   9           A.     He -- he showed me -- he showed me one --
  10    he showed me the list that I, apparently, created for
  11    his web seminar; I think that was the list.                 Because
  12    I wanted to -- I wanted to see -- I went over there
  13    because I wanted to see if I could jog my memory of
  14    what happened, because this is all very difficult
  15    for me to remember.
  16           Q.     Sure.
  17                  And so -- so he showed you a list.
  18           A.     Yeah.
  19           Q.     What -- describe that list for me.             What did
  20    it contain?
  21           A.     Name, number, email.
  22           Q.     Did it have a listing of the -- the cities'
  23    name?
  24           A.     I don't remember.
  25           Q.     Okay.


              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                   (877) 790-3376   FAX (877) 790-3377
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 29 of 35 PageID #: 2536

                      MICHAEL V. CORDARO - 11/20/2019
                                                                              75

   1           A.    No.
   2           Q.    So the sole information that you would have
   3    input into Exhibit 25 was simply whatever you could get
   4    off the computers?
   5                        MR. SMITH:     Object, form.
   6           A.    Yes.
   7           Q.    (By Mr. Royal) And, again, how did you choose
   8    the particular cities that were included on Exhibit 25?
   9                        MR. SMITH:     Object to form.
  10           A.    I used Salesforce.       He had a list of the -- of
  11    his cities.
  12           Q.    (By Mr. Royal) And so were you able to cut and
  13    paste that into this Excel spreadsheet?
  14                        MR. SMITH:     Object to form.
  15           A.    No.    I had to do it by hand.        You couldn't,
  16    you know, transfer information, you know, with a mouse
  17    from one computer to the other.           I had to do it by hand
  18    or....
  19           Q.    (By Mr. Royal) And just type it in?
  20           A.    Yeah.    Just look at it and type it.
  21           Q.    When -- when you said you were doing your
  22    Google searches, did Mr. Kamel tell you what it is you
  23    were searching for?
  24           A.    He -- he wanted a city manager or a --
  25    somebody in the financial department.



              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                   (877) 790-3376   FAX (877) 790-3377
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 30 of 35 PageID #: 2537

                      MICHAEL V. CORDARO - 11/20/2019
                                                                              76

   1          Q.     And so when you -- you performed the searches,
   2    what would you go and -- and look for?            Like, describe to
   3    me how you would -- would go about doing a search.
   4          A.     I would search for the city's website.
   5          Q.     And then once you're on the city's website,
   6    what would you look for?
   7          A.     Contact information for, you know, city
   8    manager, financial director, maybe, or some -- somebody
   9    to contact.
  10          Q.     But as we're sitting here today, you don't
  11    specifically recall the exact cities for whom you'd had
  12    to do a Google search?
  13          A.     No.
  14          Q.     Can you recall whether you had to do the
  15    Google search for, say, 25 of the cities on Exhibit 25
  16    or...?
  17                       MR. SMITH:     Object to form.
  18          A.     No.
  19          Q.     (By Mr. Royal) Or put -- put any sort of, you
  20    know, objective criteria to -- you know, I had to --
  21    for 10 percent of the cities on Exhibit 25, I had to do
  22    a Google search?
  23          A.     No.   Have no idea.
  24                       MR. SMITH:     Object to form.
  25          Q.     (By Mr. Royal) There's just -- you don't have



              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                   (877) 790-3376   FAX (877) 790-3377
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 31 of 35 PageID #: 2538

                      MICHAEL V. CORDARO - 11/20/2019
                                                                              95

   1                 IN THE UNITED STATES DISTRICT COURT
   2                  FOR THE EASTERN DISTRICT OF TEXAS
   3                               TYLER DIVISION
   4    TED KAMEL                        )
   5                                     )
   6    vs.                              ) CA NO. 6:18-CV-00422-JDK-KNM
   7                                     )
   8    AVENU INSIGHTS &                 )
   9    ANALYTICS, LLC.                  )
  10
  11                          REPORTER'S CERTIFICATE
  12       ORAL AND VIDEOTAPED DEPOSITION OF MICHAEL V. CORDARO
  13                            NOVEMBER 20, 2019
  14
  15           I, Tammy L. Goolsby, Certified Shorthand
  16    Reporter in and for the State of Texas, hereby
  17    certify to the following:
  18           That the witness, MICHAEL V. CORDARO, was duly
  19    sworn by the officer and that the transcript of the
  20    oral deposition is a true record of the testimony
  21    given by the witness;
  22           That the original deposition was delivered to
  23    Mr. Michael Royal, Custodial Attorney.
  24           That pursuant to information given to the
  25    deposition officer at the time said testimony was



              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                   (877) 790-3376   FAX (877) 790-3377
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 32 of 35 PageID #: 2539

                      MICHAEL V. CORDARO - 11/20/2019
                                                                              96

   1    taken, the following includes all parties of record
   2    and the amount of time used by each party at the time
   3    of the deposition:
   4           Mr. Royal (1hour, 45minutes), Attorney for
   5    Defendant
   6           Mr. Smith (0hour, 11minutes), Attorney for
   7    Plaintiff
   8
   9           That pursuant to FRCP Rule 30(3), the signature
  10    of the deponent was not requested by the deponent or
  11    a party before the completion of the deposition.
  12           I further certify that I am neither counsel for,
  13    related to, nor employed by any of the parties or
  14    attorneys in the action in which this proceeding was
  15    taken, and further that I am not financially or
  16    otherwise interested in the outcome of the action.
  17           Certified to by me on this 12th day of
  18    December, 2019.
  19
  20
  21                                  _______________________________
  22                                  Tammy L. Goolsby, CSR 3101
  23                                  Expiration:      7/31/21
  24                                  Firm Registration: 684
  25


              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                   (877) 790-3376   FAX (877) 790-3377
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 33 of 35 PageID #: 2540




     EXHIBIT A-4
      Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 34 of 35 PageID #: 2541
Message
From:         Live Nation Concerts [Customer_Support@LiveNation.com]
Sent:         10/2/2017 11:59:53 PM
To:           Ted Kamel [Ted.Kamel@MuniServices.com]
Subject:      You sent tickets to Ted for The Moody Blues




            [ L'fv e   nAT l • n ·]




                             Ticket Transfer Initiated
             Hi Ted,
             We just sent your tickets to Ted Kamel at tedkamel@msn.com. Now all
             Ted has to do is accept them to get in.


                                                Event Summary

                                                      The Moody Blues
                                                      Mon, Jan 22, 2018 08:00 PM
                                                      The Pavilion at Toyota Music Factory
                                                      300 W Las Colinas Blvd
                                                      Irving, TX 75039


                                                      Tell your friends you're going.

                                                      D CJ
             Section 103, Row L, Seat 14

             Section 103, Row L, Seat 15
             If you did not make this change, please call 800-653-8000 or email us
             immediately.
             Live Nation Fan Support
             PS - Make sure your password is as strong as your love for live
             events. Go to My Account, enter your email, and click Forgot
             Password? Then create a bulletproof password including at least one
             number plus upper and lowercase letters (hint: don't use your birthday,
             bank PIN, or other easily identifiable stuff).




                                                                                        AVENU (KAMEL) 0000589
Case 6:18-cv-00422-JDK-KNM Document 58 Filed 12/13/19 Page 35 of 35 PageID #: 2542


      •    verifiedtickets Real Tickets. Unreal Experiences.


       Questions?
       Contact us or find your answer fast in our FAQ.
       Or write to us: Live Nation, Attn : Fan Support 11000 Corporate Landing I Charleston, WV 25311

       Follow Us.

       Drll!JII~
       LiveNation.com I Terms of Use I Privacy I Live Nation Entertainment
       © 2016 Live Nation. All rights reserved.




                                                                                                    AVENU (KAMEL) 0000590
